ANDREE Layton Roaf, Judge, concurring. I concur in affirming the trial court’s award of a new trial only because the supreme court has repeatedly said that a showing of abuse of discretion by the trial court is more difficult when a new trial has been granted because the opposing party will have another opportunity to prevail. See Young v. Honeycutt, 324 Ark. 120, 919 S.W.2d 216 (1996); Bristow v. Flurry, 320 Ark. 51, 894 S.W.2d 894; Richardson v. Flanery, 316 Ark. 310, 871 S.W.2d 589 (1994). However, it is equally well settled that the alleged inadequacy of a jury award will not support the reversal of a denial of a motion for new trial, where a fair-minded jury could have reasonably fixed the award at the challenged amount. See, e.g., Depew v. Jackson, 330 Ark. 733, 957 S.W.2d 177 (1997). The mere fact that a plaintiff has incurred medical expenses and the defendant has admitted liability does not automatically translate into a damage award equivalent to those expenses. Id.' In the present case, Mr. Crow’s evidence regarding both causation and the amount of his damages was thoroughly impeached during this trial, not to mention Mr. Crow’s credibility as a witness. However, the supreme court has said that cases involving the grant of a motion for new trial have “little bearing” in the review of a denial of such a motion. See id. The converse of that proposition is equally true, especially where it has been declared to be “more difficult” to show that the trial court abused its discretion when a new trial has been granted.